UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

M E M 0 R A N D U M
Honorable Dale A. Drozd RE: Oscar Ivan Salazar-Avalos
United States District Judge Docket Number: 0972 1:17CR00171-1

Fresno, Califomia

Your Honor:

Due to extenuating circumstances, including: current increased workload, and a temporary staffing
shortage within the presentence investigation unit which has impacted operations, the assigned
officer (United States Probation Ol"ficer Natali Valdivia) requires additional time to complete the
presentence investigation and report The sentencing hearing is currently scheduled for April 8,
2019. The United States Probation Oftice and the parties have agreed to a continuance of the
sentencing hearing to April 22, 2019, based upon these circumstances Should this Honorable
Court grant this request, the sentencing schedule Will be modified accordinglyl Thanl< you for

Your Honor’s consideration in this matter.
Respectfully submitted,

/?’:/’___//S

// -----`

ANTHONY A. ANDREWS
Supervising United States Probation Ofi"lcer

Dated: March 4, 2019
Fresno, California

ORDER OF THE COURT

g Approved [:l Disapproved

 

 

Date Dale A. Drozd
United States District Judge

R.EV. 031'201`."
MEMO_COURT W ORDER‘DOTX

RE: Oscar Ivan Salazar-Avalos
Docket Number: 0972 1:17CR0017l-1

Memo for Continuance of Sentencing Hearing

Attachment(s)

cc: Karen A. Escobar
Assistant United States Attorney

Daniel L. Harralson
Defense Counsel

REV. 030.017
MEMO_COU`RT W ORDER.DOTX

